—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Golden, J.), dated April 28, 1995, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are factual issues concerning the injured plaintiff’s comparative negligence which preclude summary judgment (see, Thoma v Ronai, 189 AD2d 635, affd 82 NY2d 736; see also, Vehicle and Traffic Law § 1152 [a]). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.